 

FS Energy and Power Fund 8-K [fsep-8k_060917.htm] 

Exhibit 10.1

EXECUTION COPY

THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

THIS THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June
9, 2017 (together with all exhibits and schedules hereto, this “Third
Amendment”), is entered into by and between FSEP TERM FUNDING, LLC, a Delaware
limited liability company (the “Borrower”), DEUTSCHE BANK AG, NEW YORK BRANCH
(“DBNY”) as Administrative Agent (in such capacity, the “Administrative Agent”)
and as a lender and each other lender identified on the signature pages hereto
(collectively, the “Lenders” and each a “Lender”). Capitalized terms used herein
and not otherwise defined herein have the meanings assigned to such terms in the
Credit Agreement described below.

RECITALS:

A.       

The Borrower, DBNY and the Lenders are parties to an Amended and Restated Credit
Agreement dated as of June 11, 2014 by and among the Borrower, DBNY, as
Administrative Agent and a Lender and the other Lenders party thereto, as
amended pursuant to (a) that First Amendment to Amended and Restated Credit
Agreement dated as of June 11, 2015 and (b) that Second Amendment to Amended and
Restated Credit Agreement dated as of June 10, 2016 (the “Credit Agreement” and,
the Credit Agreement, as amended by this Third Amendment, the “Amended Credit
Agreement”).

B.       

The parties hereto desire, among other things, to (i) extend the Scheduled
Commitment Termination Date, (ii) modify certain of the terms regarding
extensions of credit, including the rate payable with respect to the Loans, and
(iii) modify the Commitments of the Lenders.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

Section 1.

Amendment of Credit Agreement. Subject to satisfaction of the of the conditions
precedent set forth in Section 2 hereof, effective as of June 11, 2017 (the
“Third Amendment Closing Date”), the Credit Agreement is hereby amended as
follows:

(a)       

Section 2.01(b) of the Credit Agreement is hereby deleted and replaced in its
entirety with the following:

1 

 

 

“(b)

From and after the Third Amendment Closing Date, (x) all Loans outstanding
immediately prior to the Third Amendment Closing Date and previously referred to
in this Agreement as “Tranche A Loans” and “Tranche B Loans” shall be converted
to a single undifferentiated tranche and shall continue to constitute Loans made
under each relevant Lender’s Commitment for all purposes hereunder, and (y) all
Borrowings shall be in the form of Loans made by each Lender on a pro rata basis
in accordance with each Lender’s Applicable Percentage of the requested
Borrowing. Each of the Borrower, the Administrative Agent and the Lenders
acknowledge and agree that (x) as of the day immediately preceding the Third
Amendment Closing Date (the “Preceding Date”), the aggregate Loans outstanding
are not held by the Lenders pro rata in accordance with their respective
Applicable Percentages, (x) from and after the Third Amendment Closing Date,
each of the Borrower, the Lenders and the Administrative Agent agree that any
Lender as of the Preceding Date that holds more than its pro rata share of the
Loans immediately prior to the Third Amendment Closing Date (an “Assigning
Lender”) will automatically be deemed to have assigned, in accordance with the
terms of Section 9.05(b) hereof, but without the need for executing any
additional documentation, including an Assignment Agreement, a portion of its
Loans, to each Lender that holds less than its pro rata share of the Loans
immediately prior to the Third Amendment Closing Date (an “Acquiring Lender”),
(y) each Acquiring Lender will purchase and acquire Loans from each Assigning
Lender in an amount equal to an amount necessary such that each Assigning Lender
and Acquiring Lender will thereupon own an amount of Loans equal to its
Applicable Percentage of the aggregate Loans outstanding under this Credit
Agreement as of the Third Amendment Closing Date (for purposes of clarity, as
such Applicable Percentage of each Lender is being amended as a result of the
amendments to the Commitments of each Lender effected hereby), and (z) each such
Acquiring Lender shall pay to the Administrative Agent on the first Business Day
following the Third Amendment Closing Date, for the account of each such
Assigning Lender, such amount as shall be necessary to reflect the assignment to
it of such portion of such Assigning Lender’s Loans.”

(b)       

Section 3.01 of the Credit Agreement is hereby deleted and replaced in its
entirety with the following:

“Borrowing Procedure for Loans.     (i) Subject to satisfaction of the
applicable conditions precedent and the other terms of this Agreement, the
Lenders will fund Loans to, and only to, the Custodial Account upon receipt of
timely and irrevocable written Borrowing Requests prior to the Commitment
Termination Date, certified by an Authorized Representative of the Borrower and
a Responsible Officer (which could be the same person as the Authorized
Representative) as specified in Section 4.02(b) (Borrowing Request) specifying
the amount and Business Day requested for funding; provided that the Borrower
shall deliver not more than one (1) Borrowing Request to the Administrative
Agent on any Business Day. Such Loans shall be in a minimum principal amount
equal to (A) $500,000 or an integral multiple of $1,000 for amounts in excess
thereof or (B) if less than the amount specified in (A), the aggregate Unused
Amount at such time. Any such request shall be made by either delivery to the
Administrative Agent of a written Borrowing Request or an Authorized
Representative providing to the Administrative Agent a telephonic request for a
Borrowing (which request shall be promptly confirmed by means of a written
Borrowing Request), in each case no later than 3:00 p.m. (New York time) not
less than two (2) LIBOR Banking Days preceding the date of the requested Loans.
The Administrative Agent shall promptly notify each of the Lenders of the
receipt of each Borrowing Request, specifying the amount of each Loan as well as
such Lender’s pro rata share of such Loan (which shall be based on its
Applicable Percentage, pursuant to Section 2.01(a) and (b)). Such notices to
Lenders shall be given by telephone and shall be promptly confirmed in writing
by facsimile.”

2 

 

 

(c)       

Section 3.04(a) of the Credit Agreement is hereby amended by replacing any
reference therein to Weighted Average Rate with LIBOR Rate.

(d)       

Section 3.04(b) of the Credit Agreement is hereby amended by replacing any
reference therein to Weighted Average Rate with LIBOR Rate.

(e)       

Section 3.04(c) of the Credit Agreement is hereby deleted and replaced in its
entirety with the following:

“(c)

Compensation. The Borrower shall compensate each Lender, upon its written
request (which request shall set forth in reasonable detail the basis for
requesting such compensation), for all reasonable losses, expenses and
liabilities (including any loss, expense or liability incurred by reason of the
liquidation or reemployment of deposits or other funds required by such Lender
to fund its Loans, but excluding in any event the loss of anticipated profits)
which such Lender may sustain: (i) if for any reason (other than a default by
such Lender) a Borrowing of Loans does not occur on a date specified therefor in
a Borrowing Request (whether or not withdrawn by the Borrower or deemed
withdrawn pursuant to Section 3.04(b)(i) (Increased Costs, Illegality, etc.)),
(ii) if any prepayment, repayment or conversion of any of its Loans occurs on a
date which is not the last day of an Interest Period applicable thereto, (iii)
if any prepayment of any of its Loans is not made on any date specified in a
notice of prepayment given by the Borrower or (iv) as a consequence of (A) any
other default by the Borrower to repay its Loans when required by the terms of
this Agreement (including an Event of Default resulting in acceleration of the
maturity of the Loans hereunder) or (B) an action taken pursuant to Section
3.04(b)(ii) (Increased Costs, Illegality, etc.). A Lender’s basis for requesting
compensation pursuant to this Section 3.04(c) and a Lender’s calculation of the
amount thereof shall, absent manifest error, be final and conclusive and binding
on the Borrower. With respect to clause (ii) of the immediately preceding
sentence, the compensation owed to the relevant Lender shall be equal to (x) the
product of (1) the amount of the applicable Loans made by the relevant Lender,
(2) the excess (if any) of (A) the LIBOR Rate for the relevant Interest Period
applicable to such Loans over (B) the LIBOR Rate applicable to a period equal to
the number of days remaining in the Interest Period applicable to such Loans and
(3) the number of days remaining in the Interest Period applicable to such
Loans, divided by (y) 360.”

(f)       

Section 6.01(f)(v) of the Credit Agreement is hereby amended by replacing “GSO
(or any replacement sub-advisor to FS Advisor)” with “the Sub-Advisor”.

(g)       

Section 9.03(b) of the Credit Agreement is hereby amended by replacing each
reference therein to GSO with “the Sub-Advisor”.

3 

 

 

(h)       

The definitions of “LIBOR Rate,” “Maximum Commitment,” “Regulatory Event,” and
“Scheduled Commitment Termination Date” in Annex I to the Credit Agreement are
hereby replaced in their entirety with the following:

““LIBOR Rate” means, with respect to any Interest Period, a rate per annum equal
to the rate for deposits in Dollars for a period of three months that appears on
the Bloomberg Screen BTMM Page under the heading “LIBOR FIX BBAM<GO>“ (or any
successor screen page) as of 11:00 a.m., London time, on the day that is two
London Banking Days preceding the first day of such Interest Period; provided,
that in the event no such rate is shown for any Interest Period, the LIBOR Rate
for such Interest Period shall be a rate per annum at which three-month deposits
in Dollars are offered by Deutsche Bank AG, London Branch, to prime banks in the
London interbank market at 11:00 A.M. (London time) on the relevant date
specified above in relation to the first day of such Interest Period for
delivery on the first day of such Interest Period. Notwithstanding the
foregoing, if the LIBOR Rate shall be less than zero (0), such rate shall be
deemed to be zero (0) for all purposes of this Agreement.”

““Maximum Commitment” means, (a) at any date of determination prior to the
Commitment Termination Date, the lesser of (x) $340,000,000 or (y) such lesser
amount remaining following any reduction of the Maximum Commitment in accordance
with Section 2.02 (Voluntary Reductions or Termination of the Maximum
Commitment) or Section 2.04 (Commitment Reduction and Termination) and (b) on
and after the Commitment Termination Date, zero.”

““Regulatory Event” means the Manager, the Equity Owner, FS Advisor, the
Borrower or the Sub-Advisor or any of their directors, principals or officers,
as the case may be, when acting in their official capacities in providing
investment advice, is formally investigated, officially charged, indicted or
convicted by a court, prosecutor or regulatory or self-regulatory governmental
authority or agency for fraud, misconduct, embezzlement, money laundering,
racketeering, insider trading, market manipulation or other similar illegality
or breach of similar regulation.”

““Scheduled Commitment Termination Date” means June 11, 2018.”

(i)       

The following definitions are hereby added to Annex I to the Credit Agreement in
the applicable alphabetical location:

““Third Amendment” means that certain Third Amendment to this Agreement dated as
of June 9, 2017.”

““Third Amendment Closing Date” shall have the meaning given to such term in the
Third Amendment.”

4 

 

 

““London Banking Day” means any day on which commercial banks are open for
general business (including dealings in foreign exchange and foreign currency
deposits) in London, England.”

““Sub-Advisor” means (x) GSO/Blackstone Debt Funds Management LLC, in its
capacity as sub-advisor under the Sub-Advisory Agreement, and (y) any
replacement sub-advisor pursuant to an amended Sub-Advisory Agreement or a new
sub-advisory agreement.”

(j)       

The definitions of “Key Person”, “Key Person Event”, Tranche A Commitment,
Tranche A Lender, Tranche A Loans, Tranche B Commitment, Tranche B Lender and
Tranche B Loans in Annex I to the Credit Agreement are hereby deleted in their
entirety.

(k)       

The definition of “Super-Collateralization Event” in Annex II to the Credit
Agreement is hereby replaced in its entirety with the following:

““Super-Collateralization Event” means the occurrence of any of the following
events or conditions:

(i) [reserved];

(ii) an event specified in Section 7.01(i) (Bankruptcy, Insolvency, etc.) with
respect to the Sub-Advisor or FS Advisor;

(iii) the date on which any of the following becomes effective: (A) any entity
acting as a Sub-Advisor is removed, replaced, terminated or resigns as
sub-advisor pursuant to the Sub-Advisory Agreement (including as a result of
termination of the Sub-Advisory Agreement) or otherwise ceases for any reason to
act as sub-advisor in respect of or to be the only provider (other than FS
Advisor) of investment advisory services, directly or indirectly, in connection
with this Agreement or (B) FS Advisor is removed, replaced, terminated or
resigns as advisor pursuant to the Investment Advisory and Administrative
Services Agreement between FS Energy and FS Advisor, dated April 28, 2011 (as
amended); or

(iv) an event specified in Section 7.01(m) (Manager and Equity Owner Events),
Section 7.01(n) (Net Asset Value), Section 7.01(o) (Anti-Terrorism and
Anti-Money Laundering Events) or Section 7.01(p) (Regulatory Events).”

(l)       

The Commitment of each of the Lenders and their Applicable Percentage, shall,
from and after the Third Amendment Closing Date, be replaced with the
Commitments set forth on its signature page hereto, and the definition of
Commitment in the Credit Agreement shall be deemed amended accordingly. For the
avoidance of doubt, as of the Third Amendment Closing Date, (immediately before
giving effect to the Loans, if any, borrowed on the Third Amendment Closing
Date), (i) $230,476,190 in aggregate principal amount of Tranche A Loans (as
such term was defined in the Credit Agreement immediately prior to giving effect
to this Third Amendment) are outstanding, and (ii) $9,523,810 in aggregate
principal amount of Tranche B Loans (as such term was defined in the Credit
Agreement immediately prior to giving effect to this Third Amendment) are
outstanding.

5 

 

 

(m)       

Exhibit A of the Credit Agreement is hereby deleted and replaced in its entirety
with the Exhibit D hereto:

(n)       

Schedule 1 of the Credit Agreement is hereby deleted and replaced in its
entirety with the Schedule 1 attached hereto.

Section 2.

Conditions Precedent. It shall be a condition precedent to the effectiveness of
Section 1 of this Third Amendment that each of the following conditions is
satisfied:

(a)       

Agreements. The Administrative Agent shall have received executed counterparts
of this Third Amendment and such other documents and instruments requested by
the Administrative Agent to be executed in connection therewith duly executed
and delivered by an Authorized Representative of the Borrower.

(b)       

Evidence of Authority. The Administrative Agent shall have received:

(1)       

a certificate of an Authorized Representative of the Borrower and a Responsible
Officer (which could be the same person as the Authorized Representative), dated
the Third Amendment Closing Date, as to:

(i)       

the authority of the Borrower to execute and deliver this Third Amendment and to
perform its obligations under the Amended Credit Agreement, the Notes, and each
other Credit Document executed by it, in each case as amended by this Third
Amendment and each other instrument, agreement or other document to be executed
in connection with the transactions contemplated in connection herewith and
therewith;

(ii)       

the absence of any changes in the Organic Documents of the Borrower since the
copies delivered in connection with the closing of the Credit Agreement; and

(2)       

such other instruments, agreements or other documents (certified if requested)
as the Administrative Agent may reasonably request.

(c)       

Officer’s Certificate. The Administrative Agent shall have received a
certificate (which may be the same certificate as reference in Section 2(b)(i)
above) of an Authorized Representative of the Borrower and a Responsible Officer
(which could be the same person as the Authorized Representative), in each case
on behalf of the Borrower dated as of the Third Amendment Closing Date, in form
and substance reasonably satisfactory to the Administrative Agent (which shall
be deemed to have been given under the Credit Agreement), to the effect that, as
of such date:

6 

 

 

(1)       

all conditions set forth in this Section 2 (CONDITIONS PRECEDENT) have been
fulfilled;

(2)       

all representations and warranties of the Borrower set forth in Article 5 of the
Credit Agreement (REPRESENTATIONS AND WARRANTIES) are true and correct in all
material respects as if made on the Third Amendment Closing Date (unless
expressly made as of a certain date, in which case it shall be true and correct
in all material respects as of such date);

(3)       

all representations and warranties set forth in each of the Collateral Documents
are true and correct in all material respects as if made on the Third Amendment
Closing Date (unless expressly made as of a certain date, in which case it shall
be true and correct in all material respects as of such date); and

(4)       

no Default or Event of Default shall be continuing.

(d)       

Opinion of Counsel. The Administrative Agent shall have received a legal opinion
from Dechert LLP, counsel to the Borrower, the Manager and FS Advisor, in form
and substance reasonably satisfactory to the Administrative Agent covering such
matters as the Administrative Agent may reasonably request.

(e)       

Manager Letter. The Administrative Agent shall have received from the Manager a
letter in the form of Exhibit A hereto addressed to the Administrative Agent
reaffirming all of its obligations under the Manager Letter entered into in
connection with the Credit Agreement.

(f)       

Equity Owner Letter. The Administrative Agent shall have received from the
Equity Owner a letter in the form of Exhibit B hereto addressed to the
Administrative Agent reaffirming all of its obligations under the Equity Owner
Letter entered into in connection with the Credit Agreement.

(g)       

FS Advisor Letter. The Administrative Agent shall have received from FS Advisor
a letter in the form of Exhibit C hereto addressed to the Administrative Agent
reaffirming all of its obligations under the FS Advisor Letter entered into in
connection with the Credit Agreement.

(h)       

Closing Fees, Expenses, etc. The Administrative Agent shall have received for
its own account, or for the account of the Lenders, as the case may be, (I) all
fees, costs and expenses (x) then due and payable to it under or in connection
with the Credit Agreement and (y) incurred in connection with negotiating and
documenting this Third Amendment and (II), notwithstanding anything to the
contrary contained in the Credit Agreement, all Commitment Fees and interest
accrued with respect to the Loans and Commitments through the Third Amendment
Closing Date as if such date were the Payment Date with respect thereto. For the
avoidance of doubt, the payment of any fees incurred in connection with the
entry into this Third Amendment shall not count toward utilization of the limit
set forth in clause (x) of the definition of “Administrative Expenses” or toward
utilization of any other limit, cap or basket set forth in any Credit Document.

7 

 

 

(i)       

After giving effect to Section 1 of this Third Amendment and any requested
Borrowing on the Third Amendment Closing Date, (1) the aggregate principal
amount of all Loans outstanding will not exceed the Maximum Commitment and
(2) the Overcollateralization Test is satisfied.

(j)       

Satisfactory Legal Form. All limited liability company and other actions or
proceedings taken or required to be taken in connection with the transactions
contemplated hereby and all agreements, instruments, documents and opinions of
counsel executed, submitted, or delivered pursuant to or in connection with this
Third Amendment by or on behalf of the Borrower shall be reasonably satisfactory
in form and substance to the Administrative Agent and its counsel; all
certificates and opinions delivered pursuant to this Third Amendment shall be
addressed to the Administrative Agent and the Lenders, or the Administrative
Agent and the Lenders shall be expressly entitled to rely thereon; the
Administrative Agent and its counsel shall have received all information, and
such number of counterpart originals or such certified or other copies of such
information, as the Administrative Agent or its counsel may reasonably request;
and all legal matters incident to the transactions contemplated by this Third
Amendment shall be reasonably satisfactory to counsel to the Administrative
Agent.

Section 3.

Miscellaneous.

(a)       

GOVERNING LAW. THIS THIRD AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK INCLUDING SECTIONS 5-1401 AND
5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAW PRINCIPLES.

(b)       

Amendments, Etc. None of the terms of this Third Amendment may be changed,
waived, discharged or terminated unless such change, waiver, discharge or
termination is in writing signed by the Borrower and the Administrative Agent
(or other applicable party thereto as the case may be), and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given.

(c)       

Severability. If any one or more of the covenants, agreements, provisions or
terms of this Third Amendment shall be for any reason whatsoever held invalid,
then such covenants, agreements, provisions or terms shall be deemed severable
from the remaining covenants, agreements, provisions or terms of this Third
Amendment and shall in no way affect the validity or enforceability of the other
provisions of this Third Amendment.

(d)       

Counterparts. This Third Amendment may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original, but all such counterparts shall together constitute one and the same
instrument.

(e)       

Successors and Assigns. All covenants and agreements contained herein shall be
binding upon, and inure to the benefit of the parties hereto and their
respective successors and permitted assigns.

8 

 

 

(f)       

Captions. The captions and section headings appearing herein are included solely
for convenience of reference and are not intended to affect the interpretation
of any provision of this Third Amendment.

(g)       

Entire Agreement. This Third Amendment constitutes a final and complete
integration of all prior expressions by the parties hereto with respect to the
subject matter hereof and shall (together with the Amended Credit Agreement and
the other Credit Documents) constitute the entire agreement among the parties
hereto with respect to the subject matter hereof, superseding all previous oral
statements and other writings with respect thereto.

9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
duly executed and delivered as of the day and year first above written.

  BORROWER       FSEP TERM FUNDING, LLC
as Borrower       By: /s/ Edward T. Gallivan     Name: Edward T. Gallivan    
Title: Executive Chief Financial Officer      

 

 

 

  ADMINISTRATIVE AGENT:       DEUTSCHE BANK AG, NEW YORK BRANCH
as Administrative Agent         By: /s/ Ian R. Jackson     Name: Ian R. Jackson
    Title: Managing Director         By: /s/ Miller Brownstein     Name: Miller
Brownstein     Title: Director      

 

 

 

  DEUTSCHE BANK AG, NEW YORK BRANCH,
as Lender         By: /s/ Ian R. Jackson     Name: Ian R. Jackson     Title:
Managing Director         By: /s/ Miller Brownstein     Name: Miller Brownstein
    Title: Director

The Commitment of Deutsche Bank AG, New York Branch, as Lender, is as follows:

Amount of Commitment Applicable Percentage $290,000,000.00 85.2941176471%

 

 

 

 

 

  STATE STREET BANK AND TRUST COMPANY,
as Lender       By: /s/ Emma Wallace     Name: Emma Wallace     Title: Managing
Director

The Commitment of State Street Bank and Trust Company, as Lender, is as follows:

Amount of Commitment Applicable Percentage $50,000,000.00 14.7058823529%

 



 

 

 